In a stockholder’s derivative action, defendants appeal from an order insofar as it denies their motion for a change of venue from Suffolk County to Bronx County or, in the alternative, to New York County, pursuant to subdivision 3 of section 187 of the Civil Practice Act. The plaintiff and one defendant reside in Suffolk County. Defendant corporation has its principal place of business in Bronx County. Of the other parties, several of them, and a number of their employees and witnesses, have business offices in New York City, some in Bronx County or New York County, but it is not claimed that any of them reside in said counties. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur.